DETAILED ACTION
The response 5/20/22 is entered. Claims 1 and 7 are amended. Claims 8-10 are cancelled. Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 5/20/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih, US-5856811, in view of Kobayashi, US-20160147074, and in further view of Monnier, US-5835247.
In regards to claim 1, Shih discloses a head-up display device  (Fig. 1, 20 assembly of visual display system 22) configured to be mounted on a helmet (Fig. 1, 24 helmet), the head-up display device comprising 5a projection module (Fig. 1, 22 visual display system) configured to project display light to a projection target (Fig. 1, 48 combiner, i.e. projection target), the display light being used for forming a display image capable of being visually recognized as a virtual image by a user wearing the helmet (Fig. 1, 24 helmet) through the projection target (Fig. 1, 48 combiner, i.e. projection target), the projection target (Fig. 1, 48 combiner, i.e. projection target) being disposed in front of an eye of the user and having both light transmittance and light reflection (Fig. 1, 48 combiner, i.e. projection target), wherein 10the projection module (Fig. 1, 22 visual display system) includes a light emitter (Fig. 1, 40 image illuminator) and a mirror (Fig. 1, 44 reflective mirror), the light emitter (Fig. 1, 40 image illuminator) and the mirror (Fig. 1, 44 reflective mirror) being incorporated separately in left and right sides of a chin portion (Fig. 1, 34 chin portion) of the helmet (Fig. 1, 24 helmet), the light emitter (Fig. 1, 40 image illuminator) being configured to emit display light (Fig. 1, 40 image illuminator), the mirror (Fig. 1, 44 reflective mirror) being configured to reflect display light emitted by the light emitter (Fig. 1, 40 image illuminator) toward the projection target (Fig. 1, 48 combiner, i.e. projection target), the light emitter (Fig. 1, 40 image illuminator) includes a light source (Fig. 1, light source of the 40 image illuminator).
Shih does not disclose expressly the mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet, the light emitter includes a first portion, and a second portion, the light 15emitter being configured to emit light, the first portion forming a first optical path through which light from the light source passes, the second portion being connected to a downstream side of the first optical path and forming a second optical path to which light that has passed through the first optical path is introduced, the second portion including a display element configured to generate display light by using light that has passed through the second optical 20path, the first portion and the second portion are disposed in portions close to another side relative to the center in the left-right direction of the helmet, the first portion is disposed such that the first optical path extends in one of a left-right direction or a top-bottom direction, and the second portion is disposed such that the second optical path extends in another of the left-right direction or the top-bottom direction.
Kobayashi discloses an optical path comprising a first portion (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction), and a second portion (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction), the light 15emitter being configured to emit light, the first portion forming a first optical path through which light from the light source passes (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction) the second portion being connected to a downstream side of the first optical path and forming a second optical path to which light that has passed through the first optical path is introduced (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction), the second portion including a display element (Fig. 3, 240 display element) configured to generate display light by using light that has passed through the second optical 20path (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction is used for display element 240), the first portion is disposed such that the first optical path extends in one of a left-right direction or a top-bottom direction (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction), and the second portion is disposed such that the second optical path extends in another of the left-right direction or the top-bottom direction (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction).
Before the effective filing date of the claimed invention, it would have been obvious that the optical path of Kobayashi can be applied to the display system of Shih. The motivation for doing so would have bene to reduce the required space.
Shih and Kobayashi do not disclose expressly the mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet, the first portion and the second portion are disposed in portions close to another side relative to the center in the left-right direction of the helmet.
Monnier discloses a helmet with image projectors (Col. 1, 8-17), wherein a mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet (Fig. 2, 12 reflection-folding mirror) and an image generation portion is disposed in portions close to another side relative to the center in the left-right direction of the helmet (Fig. 2, 8 objectives and 9 CRT and 10 combiner and 11 reflection folding mirror).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art the mirror of Shih and Kobayashi (Shih Fig. 1, 44 reflective mirror) can be on one side of the helmet as Monnier discloses and the first and second portions (Kobayashi Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. first portion, and Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. second portion) can be located on another side of the helmet as Monnier further discloses. The motivation for doing so would have been to reduce weight (Monnier Col. 2, 49-55). 
Therefore, it would have been obvious to combine Kobayashi and Monnier with Shih to obtain the invention of claim 1.
In regards to claim 2, Shih, Kobayashi, and Monnier, as combined above, disclose the first portion is disposed such that the first optical path extends from a side close to the mirror (Kobyayshi Fig. 3, 236 reflector) to a side away from the mirror (Kobayashi Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction) in the chin portion (Fig. 1, 34 chin portion) of the helmet (Fig. 1, 24 helmet), and the second portion extends upward from a downstream side of the first optical path 5of the first portion (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction).  
In regards to claim 3, Shih, Kobayashi, and Monnier, as combined above, disclose the second portion is configured to emit display light generated by the display element (Kobayashi Fig. 3, 240 display element; Par. 0036-0040 the optical path of the image to the user) from an upper portion of the second portion toward the mirror (Kobyayshi Fig. 3, 236 reflector).  
In regards to claim 4, Shih, Kobayashi, and Monnier, as combined above, disclose the first portion includes a first light source (Kobayashi Fig. 3, 230a illumination unit), a second light source (Kobayashi Fig. 3, 230a illumination unit), and a light synthesizing member (Kobayashi Fig. 3, 244 dichroic prism), the second light source having an optical axis in a direction different from a direction of an optical axis of the first light source (Kobayashi Fig. 3), the light synthesizing member being 15configured to synthesize light from the first light source and light from the second light source to produce synthesized light and emit the synthesized light (Kobayashi Par. 0044-0045 red light, blue light and green light synthesize in the dichroic prism to create white light). 
In regards to claim 5, Shih, Kobayashi, and Monnier, as combined above, disclose the first portion includes a plurality of lenses configured to focus light emitted from 20the light synthesizing member (Kobayashi Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction, includes field lens 237 and projection lens group 242, which focus the light). 
In regards to claim 6, Shih, Kobayashi, and Monnier, as combined above, disclose the light synthesizing member is separated from the lenses in a direction in which the first optical path extends (Kobayashi Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction, includes field lens 237 and projection lens group 242, which focus the light and are separated from dichroic mirror 244, i.e. light synthesizing member).  
In regards to claim 7, Shih discloses a helmet (Fig. 1, 24 helmet) equipped with a head-up display device, wherein the head-up display device includes a projection module (Fig. 1, 22 visual display system) configured to project display light to a projection target (Fig. 1, 48 combiner, i.e. projection target), the display light being used for forming a display image capable of being visually recognized as a virtual image by a user wearing the helmet (Fig. 1, 24 helmet) through the projection 5target, the projection target (Fig. 1, 48 combiner, i.e. projection target) being disposed in front of an eye of the user and having both light transmittance and light reflection, the projection module (Fig. 1, 22 visual display system) includes a light emitter (Fig. 1, 40 image illuminator) and a mirror (Fig. 1, 44 reflective mirror), the light emitter (Fig. 1, 40 image illuminator) and the mirror (Fig. 1, 44 reflective mirror) being incorporated separately in left and right sides of a chin portion (Fig. 1, 34 chin portion) of the helmet (Fig. 1, 24 helmet), the light emitter (Fig. 1, 40 image illuminator) being configured to emit display light, the mirror (Fig. 1, 44 reflective mirror) being configured to reflect 10display light emitted by the light emitter (Fig. 1, 40 image illuminator) toward the projection target (Fig. 1, 48 combiner, i.e. projection target), the light emitter (Fig. 1, 40 image illuminator) includes a light source (Fig. 1, light source of 40 image illuminator).
Shih does not disclose expressly the mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet, the light emitter includes a first portion, and a second portion, the light 15emitter being configured to emit light, the first portion forming a first optical path through which light from the light source passes, the second portion being connected to a downstream side of the first optical path and forming a second optical path to which light that has passed through the first optical path is introduced, the second portion including a display element configured to generate display light by using light that has passed through the second optical 20path, the first portion and the second portion are disposed in portions close to another side relative to the center in the left-right direction of the helmet, the first portion is disposed such that the first optical path extends in one of a left-right direction or a top-bottom direction, and the second portion is disposed such that the second optical path extends in another of the left-right direction or the top-bottom direction.
Kobayashi discloses an optical path comprising a first portion (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction), and a second portion (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction), the light 15emitter being configured to emit light, the first portion forming a first optical path through which light from the light source passes (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction) the second portion being connected to a downstream side of the first optical path and forming a second optical path to which light that has passed through the first optical path is introduced (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction), the second portion including a display element (Fig. 3, 240 display element) configured to generate display light by using light that has passed through the second optical 20path (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction, is used for display element 240), the first portion is disposed such that the first optical path extends in one of a left-right direction or a top-bottom direction (Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. horizontal direction), and the second portion is disposed such that the second optical path extends in another of the left-right direction or the top-bottom direction (Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. vertical direction).
Before the effective filing date of the claimed invention, it would have been obvious that the optical path of Kobayashi can be applied to the display system of Shih. The motivation for doing so would have bene to reduce the required space.
Shih and Kobayashi do not disclose expressly the mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet, the first portion and the second portion are disposed in portions close to another side relative to the center in the left-right direction of the helmet.
Monnier discloses a helmet with image projectors (Col. 1, 8-17), wherein a mirror is disposed in a portion close to one side relative to a center in a left-right direction of the helmet (Fig. 2, 12 reflection-folding mirror) and an image generation portion is disposed in portions close to another side relative to the center in the left-right direction of the helmet (Fig. 2, 8 objectives and 9 CRT and 10 combiner and 11 reflection folding mirror).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art the mirror of Shih and Kobayashi (Shih Fig. 1, 44 reflective mirror) can be on one side of the helmet as Monnier discloses and the first and second portions (Kobayashi Fig. 3, optical path from illumination unit 230 to reflector 236 and polarizing beam splitter 238 to intermediate mirror 350, i.e. first portion, and Fig. 3, optical path from reflector 236 to polarizing beam splitter 238, i.e. second portion) can be located on another side of the helmet as Monnier further discloses. The motivation for doing so would have been to reduce weight (Monnier Col. 2, 49-55). 
Therefore, it would have been obvious to combine Kobayashi and Monnier with Shih to obtain the invention of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/29/22






/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622